The parties having stipulated in writing that this case may be disposed of by a court of four, the decision is as follows: Order of the Surrogate’s Court of Kings county granting allowance for legal services affirmed, with ten dollars costs and disbursements. While the allowance made seems to be somewhat large, still, considering the services rendered, and the fact that the learned surrogate fixed the amount at a sum which, to his mind, was a fan compensation for the work done, we hesitate to disturb his finding. Kelly, P. J., Manning, Young and Hagarty, JJ., concur.